Citation Nr: 9932989	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  98-20 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for depression as secondary 
to a service-connected right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from June 1979 to October 
1984.  His military occupational specialties included patient 
administrative specialist.


FINDING OF FACT

Depression was not shown in service; depression, first shown 
years after service, is not connected by any competent 
medical evidence to service or service-connected disability.


CONCLUSION OF LAW

The claim for service connection for depression as secondary 
to a service-connected right knee disorder, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 1999).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to be entitled to service connection for disease or 
disability on a secondary basis, the evidence must reflect 
that the claimed disease or disability is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1999).

It should also be noted that the United States Court of 
Appeals for Veterans Claims (previously known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
hereafter "the Court") has held that, when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected disability, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Where a veteran served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service. This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.307, 3.309 (1999).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the 
Department of Veterans Affairs (VA) is under no duty to 
assist in any further development of the claim.  38 U.S.C.A. 
§ 5107.

None of the veteran's service medical records discloses any 
reference to psychiatric complaints or treatment of a 
psychiatric disorder.  There was also no mention of any 
psychiatric disability, secondary to a right knee disorder or 
otherwise, in the veteran's original VA application for 
compensation submitted in October 1994.  

At the time the veteran was initially service connected for a 
right knee disorder in November 1984, the rating decision 
noted that while in service in January 1981, the veteran 
complained of a sore right knee after a football injury.  
While still in service in April 1981, service medical records 
reflect that the veteran underwent a right knee arthrotomy 
and partial lateral meniscectomy.  

Service medical records further reveal treatment for right 
knee effusion in October 1981, and complaints of right knee 
pain in July 1982.  Due to persistent symptoms, the veteran 
underwent an arthroscopy of the right knee in October 1982, 
and was found to have a tear of the residual posterolateral 
horn of the lateral meniscus, for which he underwent an 
arthroscopic lateral meniscectomy.  

Ultimately, the November 1984 rating decision indicated that 
while a medical evaluation board in July 1984 determined that 
the profile of the right knee had been permanent since 1982, 
there was X-ray evidence of "spurring of all the condyles of 
the right femur, consistent with mild degenerative changes," 
and the physical evaluation board recommended separation with 
disability severance pay.

VA outpatient treatment records for the period of May 1993 to 
October 1996 reflect that in May 1993, the veteran complained 
of right knee stiffness without pain.  The assessment 
included right knee pain and swelling status post lateral 
meniscectomy.  In August 1993, the veteran complained of knee 
pain since a twisting injury in 1980, which was followed by 
surgeries in 1981 and 1982.  At this time, the veteran 
reported that his knee swelled constantly with internal pain, 
which was worse with standing/walking.  X-rays at this time 
were interpreted to be suspicious for osteochondritis 
dissecans and a loose body within the joint.  In October 
1993, the right knee pain was noted to be somewhat better.  
The veteran again complained of knee pain in January 1996.  

In connection with VA nutritional therapy in April 1996, the 
veteran was noted to have ventilated about his knee and his 
wife's medical problems.  In the middle of April 1996, the 
veteran again complained of right knee pain, and the 
assessment was questionable lateral meniscus tear.  At this 
time, the veteran was apparently provided with a knee brace.  
In October 1996, the veteran complained of right knee and 
ankle pain.  VA treatment records during the period of May 
1993 to October 1996 do not reveal a diagnosis of any 
psychiatric disability.

At the veteran's personal hearing in October 1996, the 
veteran testified regarding his right knee pain, but there 
was no testimony offered regarding any relationship between 
the right knee disorder and the development of depression.

VA mental disorders examination in November 1996 revealed 
that the veteran believed he had been referred for 
psychiatric evaluation as a result of a "bad attitude."  In 
addition to running a daycare center with his spouse, the 
veteran reported that he had been running a lawn and garden 
service, with increasing problems due to his physical 
limitations and chronic pain.  The veteran was noted to have 
no history of a psychiatric disorder.  The veteran indicated 
a busy lifestyle with taking care of his children and 
business, and noted that he was involved with his children's 
extracurricular activities and school.  He expressed much 
anger and frustration related to his medical problems and 
difficulty managing his chronic pain, but it was noted that 
there was no evidence of any significant anxiety or 
depression.  The diagnosis was that there was no psychiatric 
disorder.

At his November 1996 VA joints examination, the veteran 
reported that he had lost five positions because of pain in 
the right knee.  The diagnosis was probably early 
degenerative arthrosis and status post lateral meniscectomy.

VA medical records from early to middle 1997 reflect that the 
veteran underwent additional knee surgery in February 1997, 
which consisted of right knee arthroscopy and right bone spur 
removal, and that the veteran was examined postoperatively in 
March and April 1997.  The impression in March and April 1997 
included status post arthroscopy of the right knee and 
partial lateral meniscectomy, and there was again no 
diagnosis of any psychiatric disorder.

VA joints examination in March 1997 revealed diagnoses which 
included chondromalacia, patella, lateral femoral condyle and 
lateral tibial condyle, status post resection of torn lateral 
meniscus, and loose bodies.

VA outpatient records for the period of November 1997 to 
January 1998 reflect that in November 1997, the veteran 
complained of being under a tremendous amount of stress 
related to several factors, including family and trouble 
getting his disability.  The veteran also reported that he 
was depressed and felt a great deal of frustration.  The 
assessment was an adjustment disorder versus major 
depression.  One week later, his depression was noted to have 
improved, and improvement was again noted in December 1997.  
In January 1998, the veteran was referred for evaluation of a 
history of a high stress level and major depression.  The 
veteran reported that the Army booted him out after he got 
injured and he could not make enough money to get medical 
insurance for his family.  At this time, the veteran 
indicated that he was unable to be physically active due to 
knee swelling, and that he had gained 80 pounds over the 
previous 10 years due to inability to exercise.  The veteran 
further reported that he had experienced depression and short 
crying spells since 1989 due to thinking about not being 
active and able to support his family financially, and that 
he had been taking antidepressants since October 1997.  The 
medication had reduced stress but his depression continued.  
Sleeping was affected by financial issues and his son who 
reportedly had behavioral problems.  The veteran indicated 
his sources of income as a crafts business and a 20 percent 
disability from the VA.  At this time, he resided with his 
wife and two children in [redacted], Texas.  At the end of 
January 1998, it was noted that the veteran was less 
irritable, and that his anxiety spells and irregular heart 
had disappeared.  The assessment was dysthymia.

VA outpatient records from April 1998 reflect that while 
sleeping and heart problems reportedly had improved, the 
veteran's situational and financial problems continued.  The 
assessment as adjustment disorder with depression.

VA joints examination in June 1998 revealed a diagnosis of 
degenerative joint disease of the right knee status post 
multiple surgeries.  

VA outpatient records from August 1998 indicate that the 
veteran admitted that his depression was better with no 
crying spells.  

At his personal hearing in April 1999, the veteran testified 
that during the process of being treated for his knee 
condition, weight gain and high cholesterol, his regular VA 
physician referred him for a psychiatric evaluation 
(transcript (T.) at p. 2).  The veteran believed that his 
knee was related to his depression based on his job, life, 
family, and overall situation (T. at p. 2).  The veteran 
noted that he had difficulty standing for long periods (T. at 
p. 3).  He also noted that he was unable to participate in 
certain activities with his children (T. at p. 3).  His wife 
would also continually bother the veteran about money, and 
that due to his divorce and other matters, the veteran 
suffered from depression and crying spells (T. at pp. 4-5).  
In response to a question asking for whether his psychiatrist 
or psychologist at the VA had told him that his depression 
was related to his knee, the veteran responded that "[h]e 
hasn't told me anything" (T. at p. 5).  The veteran went on 
to further comment on the adverse impact of his financial 
situation (T. at pp. 5-6).


II.  Analysis

The evidence of record documents a diagnosis of depression.  
Thus, the first element of a well-grounded claim, current 
disability, is arguably established.  See Caluza v. Brown, 
supra.  The Board of Veterans' Appeals (Board) has considered 
the service medical evidence relevant to this claim, and 
finds that it shows that the veteran did not have depression 
in service, or at the time of his medical board examination 
in July 1984.  Following examination and treatment for the 
veteran's right knee during service beginning in January 
1981, there was no accompanying diagnosis of any psychiatric 
disability.  Moreover, there were no objective or clinical 
findings at that time associated with any psychiatric 
disorder.  However, the veteran has provided lay evidence of 
manifestations of depression related to his service-connected 
right knee disorder.  Under the governing case law, a lay 
party is competent to establish facts perceptible to a lay 
party, such as an injury or symptoms.  Moreover, for purposes 
of determining whether the claim is well grounded, lay 
evidentiary assertions must be presumed to be true, with 
exceptions not here relevant.  King v. Brown, 5 Vet. App. 19 
(1993).  Thus, the second element of a well-grounded claim is 
also established.  See Caluza v. Brown, supra.

In order to establish a well-grounded claim, however, there 
must also be evidence establishing a nexus between the 
current disability and injury or disease in service, to an 
applicable presumptive period following service, or to 
service-connected disability.  There is no evidence offered 
which establishes a nexus between depression and service or 
to an applicable presumptive period following service.  
Moreover, the only evidence advanced to support this element 
of a well-grounded claim involving a nexus between depression 
and the veteran's service-connected right knee disorder, is 
the statements and personal testimony of the veteran years 
after service.  See Caluza v. Brown, supra.  However, it has 
been held that claimants unversed in medicine are not 
competent to make medical determinations involving medical 
diagnosis or causation.  There is nothing in the record to 
establish that the veteran has relevant medical expertise.   
The record does show that he has training in administrative 
duties involving medical patients, but there is no indication 
this involved substantive medical expertise, nor has he 
alleged such expertise.  Thus, since the veteran has had no 
substantive training or experience in medical expertise, his 
assertion that he currently has depression that is related to 
certain symptoms he experienced in service or to service-
connected disability, carries no weight.  See Espiritu v. 
Derwinski, supra.  

Nor can lay evidentiary assertions establish the nexus 
element on the basis of continuity of symptoms because the 
underlying disability at issue (depression) is not subject to 
lay observation.  Savage v. Brown, supra.  As for the medical 
evidence of record, there is no medical evidence which 
relates the veteran's current depression to service, that 
establishes that it was proximately due to or the result of 
service-connected disability pursuant to 38 C.F.R. 
§ 3.310(a), or that establishes that it was worsened or 
aggravated by service-connected disability pursuant to Allen 
v. Brown, supra.  

Where the determinative issue involves medical causation or 
medical diagnosis, competent medical evidence to the effect 
that a claim is plausible is required for the claim to be 
well grounded.  See Grottveit v. Brown, supra.  Nor does the 
Board find any indication in this record of any failure of 
the duty to inform.  The veteran was expressly asked at the 
hearing on appeal whether any medical provider had linked his 
depression to his service connected disability and he replied 
in the negative. 

Finally, the Board notes the service representative's 
assertion that the claim is well grounded and that the 
attendant duty to assist requires the remand of this matter 
for a medial opinion on the issue of nexus between the 
veteran's depression and his service-connected right knee 
disorder.  However, as the Board finds that the appellant has 
not met the initial burden of submitting a well-grounded 
claim as to entitlement to service connection for depression 
as secondary to a disorder of the right knee, the appeal must 
be denied, and no duty to assist the appellant in this claim 
has therefore arisen.  The veteran should take the above 
analysis as guidance as to how to submit a well grounded 
claim.



ORDER

The claim for service connection for depression as secondary 
to a service-connected right knee disorder is denied as not 
well grounded.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

